DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 04/12/2021. As directed by the amendment, claims 1 and 9 have been amended and claims 18-21 have been added. Thus, claims 1-21 are presently pending. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in light of new grounds of rejections in view of newly discovered prior art addressing the added limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essert et al., “Automatic computation of electrode trajectories for Deep Brain Stimulation: a hybrid symbolic and numerical approach” hereinafter “D6” in view of US 2016/0070436 A1 to Thomas et al., hereinafter “D7”.
Regarding claim 1, D6 discloses a method for treatment trajectory guidance in a patient's brain [abstract], comprising: 
accessing a three-dimensional (3D) brain model that includes a model of an anatomy, the model of the anatomy including a plurality of feature points (page 521-522, “input data” section, e.g.,  2nd to last paragraphs of this section in page 522, “triangles” read on features,  and last paragraph in this section,  3D structures obtained (i.e., accessing) from an MRI template (i.e., a model), see also page 530, 2nd column, 2nd and 3rd paragraphs, for other additional modes that can be used and illustration Figs. 3, 4, 9 and 11-13); 
modifying, by use of a computing device (page 523, 2nd column, “The software”), the 3D brain model based on magnetic resonance (MR) data of the patient's brain to obtain a plurality of modified feature points on a modified model of the patient's anatomy nd to last paragraph in page 522,  additional process applied homogenized “sizes and angles of triangles of the mesh” and affline registration to automatically adapt mesh with patient’s MRI, the additional process would result with a plurality of modified feature points (i.e., triangles), 
the modified feature points comprising one or more of points of therapeutic importance or points where neurons are concentrated in the patient's brain and associated with one or more polygons in the modified brain model (triangles described above, and page 530, 2nd column, 2nd and 3rd paragraphs, triangles associated with polygons of the modified model and page 525, 2nd column, 2nd full paragraph targets are points of therapeutic importance or where neurons are concentrated); 
generating a first planned trajectory for treating the patient's anatomy based on a treatment device and historical normative data of different trajectories in relation to the modified feature points and procedure outcomes, the first planned trajectory addressing the modified feature points (page 525, 1st column, 1st paragraph, “optimal trajectory” further discussed in page 526, paragraph bridging 1st and 2nd columns, as “T plan” and is based on a treatment device (see page 522, 2nd column, last paragraph, constraints include “tool”) historical data – see paragraph bridging 1st and 2nd columns, reference trajectory “T ref” is historical data, with real numbers between 0 and 1, hence historical normative data, results in Table 2 in page 528 different trajectories are considered); 
displaying, on a display in communication with the computing device, the first planned trajectory (Figure 11a-12, “T plan” is displayed– see page 525, 1st column, 1st paragraph, “graphical interface, which allows to visualize results”); and displaying, on 
D6 differs with the claimed invention because D6 does not explicitly disclose that the computing device is in communication with a magnetic resonance (MRI). However, D7, in the same filed of endeavor of planning, navigation and simulation for minimally invasive therapies discloses in Fig. 2, a computing device in communication with source of live images (4) for intra-operative inputs in form of newly acquired images, to update surgical plan ([0075] surgical planning steps repeated intra-operatively to further refine the surgical approach and/or [0140-0141]) that include MRI devices ([0076], [0144]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D6 to include the computing device in communication with the MRI device as taught by D7, to allow for repeat of the surgical planning steps intra-operatively, to update and further refine the surgical plan for better treatment outcomes. 
Regarding claim 9,  claim 9 is directed to a treatment trajectory guidance system, the method of claim 1 above is performed on a system of D6 in view of D7 that comprise a computing device in communication with an MRI device and it is operable as discussed in claim 1 above, see overlapping subject matter (as noted in parenthesis) of access (accessing step), receive and modify (modifying step would include a step to receive an MR data from the MRI device), generate (generating step) and output (see displaying steps). The system of claim 9 would have been obvious for substantially similar rationale as claim 1 above, the discussions and citations in claim 1 are equally applicable here and will not be repeated for brevity sake.
Regarding claim 18, claim 18 is directed to a non-transitory computer readable medium, the method of claim 1 is executed by one or more processors as such, D6 in view of D7 causes the one or more processors perform the method of claim 1, see overlapping subject matter (as noted in parenthesis) of access (accessing step), modify (modifying step), generate (generating step) and display (see displaying steps). The medium of claim 18 would have been obvious for substantially similar rationale as claim 1 above, the discussions and citations in claim 1 are equally applicable here and would not be repeated for brevity sake.
Regarding claim 2 and 10, see D6, paragraph bridging page 518-519 and text associated with Fig. 3.
Regarding claims 3, 11 and 19, see D6, text associated with Fig. 8 page 525 and first paragraph allows for user inputs to modify settings and display of results, e.g., as discussed in page 527, 1st and 2nd paragraphs in regards to new trajectory “T plan2” with second set of weighting factors that are displayed e.g., in Fig. 13 and Table 3.
Regarding claims 4 and 12, see discussion in claim 1 in D6 in view of D7 to include repeat of the surgical step intra-operatively, would result with obtaining of an actual treatment trajectory during treatment by use of the MRI device and the display of the actual treatment trajectory (updated) with the first planned trajectory. 
Regarding claims 5 and 14, see D6, page 521, 1st column, last paragraph.
Regarding claim 13, the system of claim 9 comprise the display onto which the outputs are made and the MRI device in communication therewith.
Claims 6-8, 15-17 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over D6 in view of D7 as applied to claim 1 above, and further in view of D2 - (Zagorchev et al., “Evaluation of Traumatic Brain Injury Patients Using a Shape-Constrained Deformable Model” - cited by Applicant).
Regarding claim 6, 15 and 20, D6 does not explicitly disclose wherein the 3D brain model is a shape-constrained deformable model, it is noted that D7 teaches in the same filed of endeavor, that planning may be without deformable model or alternatively with deformable models [0165]. Although D7 does not disclose the deformable models are shape constrained, D2 discloses shape-constrained deformable models of brain, as per first paragraph in “Results” section in page 122, the adaptation of the model to a new volume is fully automatic and as per the “Conclusion” section in page 125, the method allows for rapid, and highly accurate evaluation of volume and shape of brain structures and allows for tracking of measurements over time and correlation with various functional modalities and that the shape-constrained deformable brain model has necessary sensitivity in detecting volumetric changes. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D6 with shape-constrained deformable model as taught by D2, because D7 teaches planning without deformable model or with deformable models are known alternatives in the art, and D2 teaches the added benefit of rapid and highly accurate evaluation of volume and shape of brain structures and high sensitivity in detecting volumetric changes which would be crucial during treatment planning and during treatment.
Regarding claims 7-8 and 16-17, D6 in view of D7 discloses the method of claims 1 and 9 as discussed above, while D6 does not explicitly disclose that the plurality of feature points extend along a geometric midline of the model of the anatomy D2 discloses a 3D model of the brain that has inter alia, has necessary sensitivity in detecting volumetric changes , see Conclusion” section in page 125. In view of the teachings of D2 in illustration Fig. 1 and in paragraph after Fig. 1 in page 119, an imaginary geometric midline necessarily exists in the model of Fig. 1 separating left and right substructures e.g., those listed in Fig. 2 in page 123, feature points i.e., V vertices and T triangles of the mesh for the model can be described as extending along said geometric midline. Moreover, the patient’s anatomy of the model comprises an amygdala and hippocampus in the patient’s brain (see illustration Fig. 1 in page 119 and Fig. 2 in page 123).
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D6 with a model as disclosed by D2, for the added benefit of highly accurate evaluation of volume and shape of brain structures and high sensitivity in detecting volumetric changes which would be crucial during treatment planning and during treatment. 
Conclusion
Although D7 has been applied as a secondary reference, it is noted that D7 teaches various aspect of the claimed invention note relied upon but considered pertinent to claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        May 25, 2021